Citation Nr: 1701359	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to December 1967 and January 1968 to March 1979.  He died in October 1999.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from a Boise, Idaho, Virginia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2010.  This case is now before the Roanoke, Virginia RO.

A prior (March 2000) final rating decision denied service connection for the cause of death.  In the June 2010 rating decision, in pertinent part, the RO reopened the claim for service connection for cause of death and denied it on de novo review.  Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previous claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnet v Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the instance claim of service connection for cause of death is characterized as one to reopen.


FINDINGS OF FACT

1. An unappealed March 2000 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  New and material evidence was not received within one year of the March 2000 determination.

2. Since the March 2000 rating decision, evidence that raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death has been received. 

3. The Veteran's death certificate lists the immediate cause of death as acute myelogenous leukemia.

4. At the time of the Veteran's death, his service-connected disability was pleural disease due to asbestos exposure, rated 0 percent (noncompensable) disabling.

5. The Veteran's death did not result from any disorder incurred in or aggravated by service.


CONCLUSION OF LAW

1. The March 2000 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for the cause of the Veteran's death is not warranted 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for the cause of the Veteran's death is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

Here, the VCAA duty to notify was satisfied by a January 2000 letter. 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d).  In cause of death cases, this "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4).

In this regard, all appropriate development to obtain the Veteran's service treatment records (STRs) and post-service treatment records pertinent to the issue of service connection for the cause of the Veteran's death has been completed.  No additional pertinent evidence has been identified by the appellant.  A VA opinion was secured in December 2011.  The Board finds the opinion adequate for adjudication purposes.  The examiner reviewed the claims file and supported their opinions with adequate rationale.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary. 

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claim.

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis (beyond consideration of whether the evidence received is new and material) is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

An unappealed March 2000 rating decision denied service connection for the cause of the Veteran's death based essentially on finding that the evidence did not show the Veteran's death resulted from any disorder incurred in or aggravated by service.  The appellant did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the March 2000 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

In a letter received in October 2008, the Veteran's private treating physician opined that he believed it is at least as likely as not that the Veteran's nuclear exposure while on a nuclear submarine contributed to his developing acute leukemia; "it is . . . possible that the asbestos exposure he had may have contributed to his developing leukemia;" and "it is possible that his asbestos exposure led to chronic lung disease making his susceptibility to major complications from his leukemia . . . ."  As the physician's opinion was submitted after the RO's March 2000 rating decision and related to the lacking element of a relation between the Veteran's service and his death, it is both new and material.  Accordingly, the claim has been reopened.

Service Connection for the Cause of the Veteran's Death

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312 (c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal or primary cause of death, or that it was a contributory cause of death.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including leukemia.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran died in October 1999.  His death certificate shows the immediate cause of death was acute myelogenous leukemia.  No underlying cause of death or contributing condition was recorded.

In various statements, the Appellant asserts that the Veteran's death was due to asbestosis and, alternatively, that asbestosis contributed to his death from complications of the treatment of leukemia.

At the time of the Veteran's death his sole service-connected disability was pleural disease due to asbestos exposure, rated 0 percent (noncompensable) disabling.  Asbestos exposure during service is therefore established.

Post-service, the record reflects that the Veteran worked as a computer analyst, and was not exposed to any asbestos outside of his military service.  In a July 1998 private treatment note, bilateral interstitial fibrosis consistent with asbestosis was diagnosed.  In an asbestos questionnaire received in April 1999, the Veteran reported smoking one pack of cigarettes a day for forty years.  Post-service private medical records document that he was diagnosed with acute leukemia in April 1999, and was hospitalized as critically ill in August 1999 and September 1999.  

An October 1999 hospital discharge summary noted the Veteran was admitted to the hospital in September 1999 with pancytopenia, post consolidation chemotherapy.  Acute leukemia, and neutropenic fever was diagnosed, with secondary diagnoses of acute myelogenous leukemia by history, refractory septic shock, acidosis, renal failure, and coagulopathy.  As noted above, the Veteran died in October 1999.

In an October 2008 letter, the private physician who had treated the Veteran in 1999 noted that the Veteran was diagnosed with acute myelogenous leukemia in April 1999 and was treated with chemotherapy and able to achieve remission.  The physician stated that it was possible that the Veteran's history of exposure to asbestos and exposure to gamma rays from the nuclear reactor on a submarine contributed to the Veteran's developing leukemia.  The private physician opined that he believed it was at least as likely as not that the Veteran's nuclear exposure while on a nuclear submarine contributed to his developing acute leukemia; "it is . . . possible that the asbestos exposure he had may have contributed to his developing leukemia" and "it is possible that his asbestos exposure led to chronic lung disease making his susceptibility to major complications from his leukemia therapy much greater and contributing to his demise and complete remission from his leukemia." 

A December 2009 National Institution for Occupational Safety and Health (NIOSH) Radioepidemiological Program noted that the Veteran was exposed to 0.752 cSv of radiation in 1961, and calculated a 99 percentile value for the probability of causation of the Veteran's leukemia of 4.30 percent. 

In December 2009 the VA Director of Radiation and Physical Exposure, writing for the Under Secretary for Health, opined that, based on the NIOSH results, it is unlikely that the Veteran's acute myelogenous leukemia can be attributed to radiation exposure received while in military service.  

In January 2010, the VA Director of Compensation and Pension Service also opined that, based on the December 2009 NIOSH report and the December 2009 opinion of the VA Director of Radiation and Physical Exposure, there is no reasonable possibility that "the Veteran's acute myelogenous leukemia was the result of such [radiation] exposure."

In a December 2011 opinion, a VA physician reviewed the available records and opined that the Veteran's death was less likely than not incurred in or caused by an in-service injury, event, or illness.  The physician also opined that Veteran's service-connected pleural disease (resulting from in-service asbestos exposure) did not cause or contribute to the cause of the Veteran's death, and that the Veteran's asbestos exposure did not lead to a chronic pleural disease increasing his susceptibility to major complications during leukemia therapy thus contributing to the cause of death.  He reasoned that there is no evidence in the record that the Veteran received significant treatment for asbestosis after discharge from military service, or that the Veteran's pleural condition contributed to him developing leukemia because it is not considered a risk factor for acute myelogenous leukemia.  "There is no required significant treatment of a pleural condition in his lifetime contributing to him developing leukemia, causing chronic lung conditions interfering with treatment of the leukemia, or creating a clinical situation where treatment was interfered with by the pleural condition."  He also indicated that a review of medical literature identified smoking as a possible risk factor for acute myelogenous leukemia and noted the Veteran smoked cigarettes for 40 years.  

The December 2011 VA physician also opined it was not at least as likely as not that the Veteran's in-service nuclear exposure contributed to the Veteran's developing acute leukemia.  The physician reasoned that, although the medical literature indicates that high dose radiation is a risk factor for acute myelogenous leukemia (which usually manifests after 6 to 8 years after exposure); in this case, the Veteran was exposed to low doses of radiation and his acute myelogenous leukemia manifested nearly 30 years after the radiation exposure ended.  The physician noted that a review of the Veteran's military records revealed the Veteran's "radiation exposure doses to be quite low over a one and one half year time frame" and also that his physical examinations during the early 1970s (after radiation exposure had ended) did not reveal any altered health due to radiation exposure. 

With respect to the October 2008 letter by the Veteran's private physician, the VA physician noted that this opinion "is not substantiated by sound reasoning."  He explained that "[t]here is no scientific rationale to support th[e October 2008] opinion," and that a "review of the medical literature does not reveal analysis of evidence to support this assertion."

Analysis

The Board will first consider the question of whether the immediate cause of the Veteran's death listed on the death certificate, acute myelogenous leukemia, was incurred in or aggravated by military service.  Second, the Board will consider whether the Veteran's service-connected pleural disease (the evidence of asbestos exposure) caused or contributed substantially or materially to cause the Veteran's death.  Third, the Board will also consider whether radiation exposure, which the Veteran's private physician identified as a likely cause of the Veteran's leukemia, contributed substantially or materially to cause the Veteran's death.

Based on the evidence outlined above, the Board finds that the Veteran's acute myelogenous leukemia was not manifested in service or within the first post-service year.  While his exposure to asbestos in service is established, his service treatment records do not document any reports, findings, diagnosis, or treatment of leukemia; there is no evidence that his leukemia manifested to a compensable degree in the first year following his discharge from active duty.  The Veteran was diagnosed with leukemia in July 1998, nearly twenty years after discharge from active duty.  Consequently, service connection for the cause of the Veteran's death on the basis that his leukemia became manifest in service and persisted or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  38 C.F.R. § 3.303(b).
Asbestos Exposure

The Board finds a preponderance of the evidence is against a finding that the Veteran's cause of death (acute myelogenous leukemia) was related to asbestos exposure during active duty service.  

The only medical evidence of record in support of finding the Veteran's service-connected pleural disease or asbestos exposure was the cause of or contributed to his cause of death is the October 2008 letter of the Veteran's private physician.  However, this opinion is not adequate for the Board to use as evidence to adjudicate the claim.  As explained by the December 2011 VA physician, the opinion of the private physician in the October 2008 letter is not supported by sound reasoning.  There was no citation to medical studies or literature to support the conclusion, as was given by the VA physician.  Additionally, the private physician's opinion also used the phrase "it is possible" to describe the likelihood the Veteran's asbestos exposure both caused the Veteran's leukemia and led to chronic lung disease making his susceptibility to major complications during treatment of leukemia much greater.  The Board also finds that the use of the phrase "it is possible" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Given these reasons, the Board finds that the private medical opinion is outweighed by the 2011 VA physician's opinion, which is thorough and detailed, based on a complete review of the record, and predicated on the significant facts of record.  Thus, such opinion, which essentially opposes, rather than supports, the claim is the most probative evidence in this matter.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Consequently, service connection for the cause of the Veteran's death on the basis that his leukemia was caused by or that he was more susceptible to complications from treatment of leukemia due to asbestos exposure during his active duty service is not warranted.  

The Board has considered the Appellant's statements attributing the Veteran's leukemia and cause of death to asbestos exposure in service and statements attributing a greater susceptibility to complications from treatment for leukemia to asbestos exposure in service, but the evidence of record does not demonstrate that the Appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to leukemia or complications from treatment for leukemia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the complex medical issues in this case (whether leukemia and complications from treatment for leukemia may be related to the Veteran's service, a service-connected disability, or his death) fall outside the realm of common knowledge of a lay person.  Therefore, although the Board does not doubt the sincerity of the Appellant's beliefs, she is not qualified to provide medical evidence such as causal linkage opinions for the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Radiation Exposure

The Board acknowledges the Appellant's June 2009 and March 2010 statements indicating that she was not pursing radiation exposure as a theory of entitlement "at that time."  However, because the current decision will preclude the Appellant from bringing a later claim without new and material evidence, and because the Board has concluded (as noted above) that the duty to assist has been met and the claim has been properly developed as to all reasonable theories of entitlement, the Board will consider whether in-service radiation exposure contributed substantially or materially to cause the Veteran's death.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's acute myelogenous leukemia was related to radiation exposure during active duty service.  The only medical evidence of record in support of finding the Veteran's radiation exposure during active duty service was the cause of or contributed to his cause of death (acute myelogenous leukemia) is the October 2008 letter of the Veteran's private physician.  As noted above, the October 2008 opinion by the Veteran's private physician is not adequate for the Board to use as evidence to adjudicate the claim.  While the private physician opined using the definitive "at least as likely as not" standard of proof, the opinion (like his opinion on asbestos exposure) is not supported by sound reasoning, and there was no citation to medical studies or literature to support the conclusion.  The competent medical opinion of record is that of the December 2011 VA physician, which is against the claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to actual factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Additionally the opinion is supported by the December 2009 NIOSH study which calculated a 99 percentile value for the probability of causation of the Veteran's leukemia of 4.30 percent, the December 2009 opinion of the VA Director of Radiation and Physical Exposure writing for the VA Under Secretary for Health, and the January 2010 opinion of the VA Director of Compensation and Pension Service.  Consequently, service connection is not warranted on the basis that the Veteran's leukemia and cause of death was related to radiation exposure.

If the Appellant obtains additional evidence related to the radiation exposure theory of entitlement and wishes to pursue such a claim in the future, she is free to submit this evidence to VA to reopen the claim of service connection for the cause of the Veteran's death.

In summary, the preponderance of the evidence is against a finding that acute myelogenous leukemia or complications from treatment of leukemia are in any way related to the Veteran's active duty service or a service connected disability.  In other words, as a preponderance of the competent and probative evidence of record is against a finding that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.  

The Board is sympathetic to the Appellant's loss but, for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Furthermore, the Board has considered the Appellant's request on her VA Form-9 appeal, that she "be given the benefit of the doubt, which clearly has not been taken into consideration."  The Board notes that, unlike the popular or conversational use of the term "benefit of the doubt" (which generally means that the statements a person is making should be believed), the legal term "benefit of the doubt" has been described in Court decisions as "similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner.'"  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In other words, this rule applies only when the evidence for and against the claim is so closely balanced as to be in "equipoise" - essentially, a "tie" between the evidence on either side.  In such a case, the Board will grant the claim.  In this case, however, the evidence for and against the claim is not closely balanced.  As described above, there is significant more evidence (and more weighty and probative evidence) against the claim.  Therefore, although the Court is sympathetic to the Appellant's situation, the benefit-of-the-doubt doctrine is not applicable in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


